Citation Nr: 1034689	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-26 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a psychiatric disorder 
claimed as secondary to a left shoulder and/or right shoulder 
disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served in the Reserves between 1961 and 1966, with 
numerous periods of active duty for training.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
July 2007 decision rendered by the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Manila, the Republic of 
the Philippines, which, in pertinent part, denied claims for 
service connection for disorders affecting both shoulders.  This 
matter also comes before the Board from a May 2008 rating 
decision that denied entitlement to service connection for a 
psychiatric disorder as secondary to the shoulder disorders, and 
denied entitlement to TDIU.  The Veteran initiated an appeal 
regarding the issue of entitlement to service connection for 
bilateral hearing loss.  This benefit has been granted by way of 
a May 2008 rating decision and is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held in April 2010.  A transcript of this hearing is 
associated with the folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A remand is required in this case to ensure that a VA medical 
opinion is provided that is based upon a thorough review of all 
the Veteran's medical history as well as on the findings from 
examination.  

The examinations and medical opinions thus far obtained by the VA 
for compensation and pension purposes, as well as the private 
medical opinions obtained by the Veteran's doctor (Dr. Q), are 
not based on a complete history or evaluation of the Veteran.  

The record confirms the Veteran's participation in multiple rifle 
trainings and competitions as a member of the United States Rifle 
Team during his Reserve service between 1960 and 1966.  Service 
treatment records contain no complaints or findings indicative of 
a shoulder problem.  While the record contains no documents 
showing complaints or treatment for shoulder problems until 
nearly 30 years after service, the Veteran testified during his 
April 2010 hearing that he had shoulder problems during service 
and since service.  The earliest documentation of treatment for 
complaints or problems related to either shoulder is shown in a 
January 1996 medical record, wherein the Veteran reported pain in 
both shoulders after working out on gym equipment in November 
1995.  A January 1997 record cites to an injury to both shoulders 
roughly 15 months earlier. 

The medical opinions on file that are favorable to the Veteran's 
claim, which link the Veteran's bilateral shoulder disorders to 
his rifle duties during service, do not include any real 
consideration or analysis of this evidence from 1996 and 1997, 
which suggests a possible post-service intervening injury to the 
shoulders.  These include the opinions from Dr. Q, made in June 
2007, January 2008 and April 2010, as well as the opinion from 
the April 2008 VA examiner.  Thus these opinions were made based 
on an incomplete history.  

On the other hand, the May 2008 VA medical opinion from an 
orthopedic surgeon, which is unfavorable to the Veteran's claim, 
does discuss the importance of the records from 1996 and 1997 
that suggest an intervening gym injury.  The Board notes, 
however, that the May 2008 VA medical opinion was based only on 
records review, and not on examination of the Veteran.  Thus, it 
too, is based on incomplete findings and history.  
 
In light of the above, the Board finds that this matter should be 
remanded to afford the Veteran another VA examination and to 
obtain another VA opinion.  The examiner should provide a 
complete physical examination of the Veteran's shoulders and 
review the Veteran's complete medical history that includes not 
only his accounts of precisely how the rifle firing and use of a 
sling may have injured the shoulders during service, but also the 
1996 and 1997 records that first document apparent injury or 
problems with the shoulders 30 years after service.  

The Veteran has claimed entitlement to service connection for a 
psychiatric disorder as secondary to shoulder problems.  This 
claim cannot be addressed until after resolution of the claims 
regarding the shoulders.  Should the evidence from the above 
ordered VA examination reflect that either (or both) of the 
Veteran's shoulder disorders is service connected, he should be 
provided a psychiatric examination to determine whether any 
psychiatric condition present is related to the shoulder 
condition.  A private psychiatric examination with mental status 
examinations done in February 2008 and December 2008 is noted to 
have concluded that the Veteran has Major Depressive Disorder 
(MDD) and a complaints of-morbid condition of Generalized Anxiety 
Disorder (GAD).  The anxiety was deemed to be triggered by his 
shoulder pains, but a clear cause of the MDD was not enunciated 
in this report.  An April 2008 report of psychiatric testing 
indicated that his depression was brought on by his age and 
general health, without actually pointing to the shoulder 
condition as a cause.  Thus, if a shoulder disorder is found to 
be service-connected, clarification of the matter of the likely 
etiology of the psychiatric disorder is indicated, and a 
psychiatric examination would be in order.

Finally, the Board notes that the claim for a TDIU is 
inextricably intertwined with the service connection claims 
discussed above, because the outcome of the service connection 
claims may well have a bearing upon the claim for TDIU.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the need to remand this matter for an examination, the 
RO should also obtain any additional records that may be 
outstanding.  VA's duty to assist the veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
medical examination in order to determine the nature and extent 
of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any 
additional outstanding records of pertinent 
treatment received by the Veteran.

2.  The RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
likely etiology of any disability found to be 
present in the right or left shoulder.  The 
claims folder should be made available to the 
examiner and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any disability 
of the right shoulder and/or left shoulder 
found to be present had its onset in or is 
related to service, to specifically include 
his participations in rifle competitions and 
trainings, etc that are documented in his 
service department records.  

In offering these opinions, it is imperative 
that the  examiner specifically discuss each 
of the following:

(a) The examiner must acknowledge and 
discuss the Veteran's report of a 
continuity of symptoms since service, and 
the Veteran's account of how use of a 
sling while firing caused damage to both 
shoulders.

(b) The examiner must acknowledge and 
discuss the medical records from 1996 and 
1997 which document an apparent post-
service injury to both shoulders from 
working out on gym equipment on or around 
November 1995.  

(c) The examiner should review the medical 
opinions on file from Dr. Q, from the 
April 2008 VA doctor who provided an 
opinion favorable to the Veteran's claim, 
and from the May 2008 VA doctor who 
provided an opinion unfavorable to the 
Veteran's claim, and discuss why the new 
opinion differs from any of the above.  

The examination should provide a 
complete rationale for  all opinions 
expressed.

3.  Thereafter, the RO should review the 
evidence and determine whether service 
connection is warranted for a shoulder 
disorder.  If, and only if, the evidence 
reflects that service connection is warranted 
for either shoulder disability, the RO should 
schedule the Veteran for a special 
psychiatric examination to determine the 
nature and likely etiology of the Veteran's 
claimed psychiatric disorder.  The claims 
folder must be made available to the examiner 
prior to the examination, and the examiner 
should acknowledge such review of the 
pertinent evidence in the examination report.  
All indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The examiner 
should address the following:

(a)	Does the Veteran have any current, 
chronic psychiatric disability? 

(b)	If so, is it at least as likely as 
not (i.e., at least a 50/50 
probability) that any such disability 
is related to his shoulder 
disabilities.  

Any further specialized testing necessary to 
obtain such an opinion regarding this matter 
should be conducted.   Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts. 

4.  The RO should readjudicate the claims on 
appeal, including the claim for a TDIU.  If 
any benefit sought on appeal remains denied, 
the RO should issue a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The purposes of this remand are to further develop the Veteran's 
claims.  No action by the Veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.

The veteran is advised that at least in part the purpose of the 
examination requested in this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655, his refusal to appear for any scheduled 
examination may have a detrimental impact on the outcome of his 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


